A conditional sale is when at the time of the contract the absolute property passes to the vendee, but subject to be defeated by paying the sum advanced. The negro, until the money paid back, belongs to the vendee; and if he died he is the loss of the vendee; he is entitled to his services in the interim, and is not entitled to the money advanced for him, and so cannot claim the interest of it. Here the money was loaned; interest was to be paid on it; the negro, if he died, was to be considered as the property of the complainant. He was therefore a pledge for the security of the money; was redeemable; and being once so, was always so. He must be delivered up and his yearly value accounted for, deducting from thence the money loaned and the interest. After each value shall be ascertained, interest must be paid on such yearly value from the time it becomes due.
NOTE. — See Anonymous, ante, 26, and the cases there referred to in the note. *Page 359